Citation Nr: 1546836	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for migraine headaches prior to September 23, 2002; in excess of 10 percent from September 23, 2002, to May 6, 2012; and in excess of 30 percent from May 7, 2012, to the present.

2.  Entitlement to an evaluation in excess of 10 percent for a cervical spine disability prior to May 7, 2012; and in excess of 20 percent from May 7, 2012, to the present.

3.  Entitlement to an initial, compensable evaluation for a scar, cervical spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran filed a claim for service connection for headaches and a cervical spine scar, as well as for an increased evaluation for his cervical spine disability, in September 2002.  The issues of entitlement to service connection for a headache disorder and a cervical scar were initially granted by the RO in January 2003, and the Veteran's claim for an increased rating for degenerative disc disease, cervical spine, was denied at that time.  The Veteran filed a timely Notice of Disagreement in September 2003.  However, a Statement of the Case (SOC) was never issued for these claims.  Realizing the error, the RO issued an SOC in July 2009.  The Veteran perfected his appeal to the Board the following month.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the issue of entitlement to a TDIU has been raised in this case (see Letter, October 10, 2014), and notes that this issue involves complex medical principles appropriately addressed as a separate issue.  




FINDINGS OF FACT

1.  Prior to September 23, 2002, the evidence of record does not demonstrate characteristic, prostrating headaches averaging one in two months.

2.  From September 23, 2002, to May 6, 2012, the evidence of record does not demonstrate characteristic, prostrating headache attacks occurring once per month on average.

3.  From May 7, 2012 to April 20, 2015, the evidence of record does not demonstrate very frequent, completely prostrating and prolonged headache attacks that are productive of severe economic inadaptability.

4.  From April 21, 2015, the evidence of record demonstrates very frequent, completely prostrating and prolonged headache attacks that are productive of severe economic inadaptability.

5.  Prior to May 7, 2012, the evidence of record does not demonstrate that the Veteran's cervical spine disability was manifested by moderate limitation of motion, or manifested by flexion to 30 degrees or less, a combined range of motion of the cervical spine of less than 170 degrees, or muscle spasm/guarding of any severity.  

6.  At no time has the Veteran been shown to have severe limitation of motion, limitation of flexion to 30 degrees or less, or ankylosis of the entire cervical spine.

7.  The evidence of record reflects that the Veteran's cervical spine scar healed post-operatively without breakdown, is asymptomatic, linear, measures 12 cm in length, displays no change in pigment, is flat, non-tender, non-adherent, symmetrical, with no loss of subcutaneous tissue, is without pain and manifested by normal sensation, and does not affect nearby structural function. 

8.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially-gainful occupation.
CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for an initial, compensable evaluation for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).

2  From September 23, 2002, to May 6, 2012, the criteria for an initial evaluation in excess of 10 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  From May 7, 2012 to April 20, 2015, the criteria for an initial evaluation in excess of 30 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).

4.  From April 21, 2015, the criteria for an initial evaluation of 50 percent for migraine headaches have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).

5.  Prior to May 7, 2012, the criteria for an evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5290, 5293 (2002), 5235-5243 (2015). 

6.  From May 7, 2012, the criteria for an evaluation in excess of 20 percent for a cervical spine disability have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5290, 5293 (2002), 5235-5243 (2015). 

7.  The criteria for an initial, compensable evaluation for a scar, cervical spine, have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2002 and 2015).

8.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, numerous VA examinations have discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analyses are considered adequate upon which to decide these claims.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Headaches

In this case, the Veteran's headaches are rated pursuant to Diagnostic Code 8100.  Prior to September 23, 2002, the Veteran's headaches are non-compensably rated.  From September 23, 2002, to May 6, 2012, his headaches were assigned a rating of 10 percent, and a rating of 30 percent has been assigned from May 7, 2012, to the present.  Each of these decisions represents an initial grant, and as such each period is on appeal at this time.

Under Diagnostic Code 8100, migraine headaches with less frequent attacks are non-compensably rated, and headaches with characteristic prostrating attacks averaging one in two months over several months warrant a 10 percent rating.  Headaches with characteristic prostrating attacks occurring on average once a month warrant a 30 percent rating, and headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Diagnostic Code 8100 (2015).  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Turning to the evidence of record, a private treatment report dated November 21, 2001, noted that the Veteran reported visual problems and nausea.  He was diagnosed with headaches at that time.  On September 18, 2002, the Veteran still reported headaches, though no symptoms were discussed.

The Veteran was first afforded a VA examination to address his headache claim in December 2002.  At that time, the Veteran reported that his headaches typically occurred around the right ear, the side of his head, and both eyes.  Sometimes he saw brief visual sparkles, had minimal nausea, and possibly some photophobia.  His headaches occurred once per month historically, and increased to a few times per week.  These headaches lasted less than an hour and were not incapacitating.

A January 2006 VA outpatient report indicated two headaches per month, of the same type, with blurred vision.  The Veteran did not self-medicate during these episodes, and the headache would go away after a few hours.  

In November 2010, the Veteran was seen by VA neurology for migraine headaches.  He asserted that the headaches had begun to be severe within the previous 4-5 years, without a clear life change to explain the worsening.

The Veteran reported for an additional VA examination in May 2012.  The Veteran reported headaches with tinnitus, fatigue, and darkened tunnel vision.  Prostrating attacks more frequently than once per month were also reported.   The examiner determined that such attacks had an impact on the Veteran's employment, though economic inadaptability was not indicated.  

An additional VA examination was conducted in January 2015.  The Veteran reported episodic headaches with a duration of 3-5 days.  He reported throbbing pain, sensitivity to light and sound, and changes in vision.  The examiner indicated that characteristic prostrating attacks were not present.  

Most recently, the Veteran underwent an examination in April 2015.  He indicated that headaches were manifested by pain, nausea, sensitivity to light and sound, changes in vision, and sensory changes.  He also reported daily prostrating headaches.  The provider determined that these headaches were productive of severe economic inadaptability.

As such, prior to September 23, 2002, the evidence of record fails to demonstrate that the Veteran suffered from characteristic prostrating attacks averaging one in two months.  In fact, no prostrating attacks were reported at all, in any duration, or any frequency.  Instead, the evidence simply indicates a notation of headaches accompanied by visual problems and nausea.  Therefore, a compensable rating for migraine headaches is not warranted for this period.

From September 23, 2002, through May 6, 2012, the Board finds that the currently-assigned evaluation of 10 percent is applicable here.  As noted above, in order to qualify for a disability rating of 30 percent, evidence must demonstrate characteristic prostrating attacks occurring on average once a month.  In December 2002, although the Veteran experienced headaches more than once a week, he reported only brief visual sparkles and minimal nausea.  The VA examiner noted that such attacks were not incapacitating.  Similar headaches were reported in January 2006, though the Veteran did not even require over-the-counter medication for relief.  

In reaching this conclusion, the Board is fully cognizant that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, here, it is not the ameliorative effects of medication, but rather the failure to require the use of medication, suggesting that the headaches were not of the severity to warrant a higher rating. Moreover, as the Veteran's headache disorder increased in severity, the Veteran did in fact begin to use medication.

Therefore, as prostrating attacks were neither reported nor witnessed during this period, in any frequency, an evaluation of 30 percent is not warranted.  In fact, it is unclear as to whether evidence supports the currently-assigned evaluation of 10 percent during this period.

From May 7, 2012, through April 20, 2015, the criteria for an evaluation in excess of 30 percent have not been met.  During this period, the Veteran reported headaches with tinnitus, fatigue, and darkened tunnel vision.  Prostrating attacks more frequently than once per month were also reported.   The examiner determined that such attacks had an impact on the Veteran's employment, though severe economic inadaptability was not indicated.  Further, the January 2015 VA examiner indicated that characteristic prostrating attacks were not present.  As such, although headaches were frequent, there is no indication that these were productive of severe economic inadaptability.  Also, the most recent examination during this period specifically denied the existence of prostrating attacks (in contrast to the May 2012 examination).

A report dated April 21, 2015, however, indicated that headaches were manifested by pain, nausea, sensitivity to light and sound, changes in vision, and sensory changes.  The provider determined that these headaches were prostrating and productive of severe economic inadaptability.  Therefore, from this date, the Board finds that the Veteran's migraines warrant the maximum schedular evaluation of 50 percent.

In sum, while increased evaluations are not warranted prior to April 21, 2015, the Board finds that entitlement to a maximum schedular rating is appropriate from that date forward.

Cervical Spine

The Veteran's cervical spine disability is rated as 10 percent disabling, prior to May 2012, and as 20 percent disabling thereafter.  The Veteran has claimed that this disability is more severe than his current evaluations would indicate.  As noted, the Veteran's claim for an increased rating was received in September 2002.

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Importantly, the Board notes that the rating criteria used to evaluate disorders of the cervical spine have changed during the pendency of this appeal.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Board will assess the severity of the Veteran's service-connected neck disability under both the former, and revised criteria pertaining to ratings of the spine.

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002, the date that the Veteran's claim was received by VA.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5290, which pertained to limitation of motion of the cervical spine, was rated using the following criteria:

Severe	.........................................................30 
Moderate.....................................................20 
Slight...........................................................10

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised again effective September 26, 2003.  Under these revised regulations, spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine unless intervertebral disc syndrome is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire cervical spine........................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...............................................................30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................................20

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2015).

Turning to the medical evidence of record, the Veteran was first afforded a VA examination in conjunction with his neck claim in December 2002.  At that time, the examiner noted that the Veteran presented with post-cervical fusion, C4-5, with a tender surgical scar.  While the Veteran also presented with upper extremity radiculopathy, entitlement to service connection for that disorder was denied by the RO in this case, and that issue is not currently on appeal.  As such, neurological criteria will not be addressed herein.

The Veteran reported pain and stiffness in the neck daily, but intermittently, especially with sudden movement, prolonged use of a computer, and with upper extremity stretching.  The Veteran denied surgical scar pain.  

On examination, a 12 cm midline, longitudinal, posterior cervical scar was noted.  The scar was well-healed, non-tender, and non-adherent.  The cervical spine itself was non-tender to palpation.  Flexion was to 65 degrees, extension was to 40 degrees, lateral bending was to 20 degrees to the left and 25 degrees to the right, rotation was to 55 on the left and to 65 on the right.  Compression and distraction tests were negative.  Muscle strength was 5/5.  X-rays demonstrated the C4-5 fusion, as well as a C5-6 spur.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, post-fusion C4-5, with a non-tender surgical wound.

An additional VA examination was provided in April 2009.  The Veteran reported that his cervical spine disability had worsened.  He denied pain and fatigue, and he reported decreased motion, stiffness, weakness, and spasms.  Flare-ups were denied, as were incapacitating episodes.  He did not use assistive devices for ambulation, and ambulation was not limited.  

On examination, there was no abnormal spinal curvature, and ankylosis of the cervical spine was absent.  Spasm was not detected, nor was atrophy, tenderness, weakness, guarding, or pain on motion.  Flexion was to 40 degrees, extension was to 40 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 15 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 40 degrees.  There was no objective evidence of pain following repetitive motion, nor was there additional limitation.  Also noted was a 10 cm surgical scar.  X-rays revealed straightening of the cervical spine, and vertebral body heights and intervertebral disc heights were well-attained (aside for C4-5).

During a VA examination conducted on May 7, 2012, the Veteran reported a popping sound in his neck, as well as pain.  The Veteran denied flare-ups.  Flexion was to 30 degrees, extension was to 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 45 degrees, and left lateral rotation was to 40 degrees.  There was no objective evidence of pain on movement in any direction.  Following three repetitions, range of motion was unchanged.  The only functional loss noted by the examiner was limitation of motion.  The examination was negative for incoordination, pain on movement, swelling, deformity, atrophy, instability, or disturbance of locomotion.  There was no localized tenderness of the cervical spine, nor was there muscle spasm.  IVDS was not present, and the Veteran denied the use of any assistive devices.

While the Veteran's surgical scar was noted, the examiner pointed out that the scar was not painful, unstable, or exceeding a total area (to include any other scars) of 39 sq. cm.  Non-linear scars were not observed, and the Veteran's identified scar was not manifested by the frequent loss of skin.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Abnormal pigment or texture was not present.  There was no gross distortion or asymmetry of the neck, nor was there visible or palpable tissue loss.  The scar did not result in limitation of function.

An additional VA examination was conducted on September 5, 2012.  Again, the Veteran denied flare-ups of the cervical spine.  Instead, he reported that the only change since the prior examination was "a little more neck pain."  Flexion was to 45 degrees, extension was to 30 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 60 degrees, and left lateral rotation was to 80 degrees.  There was no objective evidence of painful motion in any direction.  

Following three repetitions, flexion was to 25 degrees, extension was to 30 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 60 degrees, and left lateral rotation was to 80 degrees.  Aside from limitation of motion, no additional functional loss was noted.  There was no localized tenderness, no guarding or muscle spasm, and no atrophy.  IVDS was not present.  The Veteran's scar was noted, though it did not exceed 39 sq. cm, nor was it painful or unstable.

Most recently, the Veteran reported for a VA examination in January 2015.  For the first time, the Veteran reported flare-ups of the cervical spine which were manifested by decreased range of motion.  On examination, flexion was to 30 degrees, extension was to 35 degrees, bilateral lateral flexion was to 20 degrees, and bilateral lateral rotation was to 40 degrees.  Objective evidence of pain was noted at each endpoint.  Testing following three repetitions yielded identical results.  Functional loss existed only in the forms of limitation of motion and pain on movement.  There was no localized tenderness, muscle spasm, or atrophy.  IVDS was not present, and the Veteran did not use assistive devices.  

Following a review of this evidence, the Board notes that an increased rating is not warranted for either period, under the old or the new VA regulations, for IVDS, as IVDS has been consistently denied by VA examiners over the course of this appeal and incapacitating episodes have not been described in which bed rest war prescribed.

Turning to the rating criteria in effect prior to September 2003, the Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.  

As to objective findings, such as range of motion, the evidence of record does not indicate that a rating in excess of 10 percent is warranted prior to May 7, 2012.   The evidence failed to demonstrate forward flexion that was functionally limited to less than 30 degrees during this period, or spasm/guarding which affected gait or spinal contour.  Combined range of motion was never less than 170 degrees.  The Board considered whether other factors, such as pain, weakness, incoordination, and/or fatigability resulted in decreased functional loss; however such was not the case.  There was no additional limitation of motion due to pain, or following additional repetitions.  

Further, there is no evidence to demonstrate a moderate cervical disability during this period prior to May 7, 2012.  Flexion, at worst, and considering the directives of DeLuca, was to 40 degrees (only 5 degrees from normal) with no objective evidence of pain, and after repetitions.  

The Veteran was not diagnosed with intervertebral disc syndrome during this period, and no incapacitating episodes were reported.  As such, a schedular rating in excess of 10 percent is not warranted for this period pursuant to the General Rating Formula, for intervertebral disc syndrome, or per Diagnostic Code 5290 (2002). 

From May 7, 2012, the criteria for an evaluation in excess of 20 percent have not been met.  Flexion limited to 15 degrees has not been demonstrated at any time during the course of the Veteran's appeal.  At worst, and taking into account the functional limitations enumerated in DeLuca, pain on flexion began at 25 degrees.  Such is clearly in the moderate range, as normal range of motion of the cervical spine contemplates flexion to 45 degrees.  As such, a severe disability was not demonstrated.  Moreover, ankylosis was specifically denied by each VA examiner, and the Veteran himself denied incapacitating episodes.  As noted, VA examiners also found no evidence of IVDS.  Therefore, a rating in excess of 30 percent is not warranted for this appellate period under any applicable code, even considering old and new VA regulations.  

Based on the above, the Board finds that an increased schedular rating for degenerative disc disease of the cervical spine is not warranted for either period on appeal.  In order to warrant a higher rating for either period, certain standards must be met.  The objective medical evidence of record, rather than support the claim, provides evidence against this claim.

Scar, Cervical Spine

Here, the Veteran claims entitlement to an initial, compensable evaluation for his service-connected cervical spine scar, currently rated pursuant to Diagnostic Code 7800.  Diagnostic Code 7800 encompasses scars of the head, face, and neck.  See 38 C.F.R. § 4.118.  The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran's scar is rated pursuant to Diagnostic Code 7800, this particular code was not affected by the regulation change.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein. 

Under the Diagnostic Code 7800, a compensable rating is warranted for scars with one characteristic of disfigurement (13 or more cm in length, 0.6 cm wide, surface contour elevated or depressed, adherent to underlying tissue, hypo- or hyper-pigmentation exceeding 39 sq. cm, abnormal texture exceeding 39 sq. cm, missing underlying soft tissue exceeding 39 sq. cm, and inflexible skin exceeding 39 sq. cm).

Diagnostic Code 7801 is not applicable during this period, as this pertains only to scars other than the head, face, or neck.

Under Diagnostic Code 7802, scars that are superficial and do not cause limitation of motion were compensable only if they covered an area of 144 square inches.  Under Diagnostic Code 7803 a 10 percent rating is assigned when a scar is superficial (not associated with underlying soft tissue damage) and unstable (meaning that there was frequent loss of covering of the skin over the scar).  Under Diagnostic Code 7804, a 10 percent rating is assigned when a scar is superficial and painful on examination.  Under Diagnostic Code 7805, a scar is to be rated based on limitation of function of the affected part.

Based on a review of the pertinent evidence, to include other medical evidence of record, and the detailed, competent, and comprehensive findings of the several VA examinations, the Board finds that an initial, compensable disability rating for a cervical spine scar is not warranted.

Turning to all potentially-applicable codes, a compensable rating is not available pursuant to Diagnostic Code 7800, as the Veteran's scar has not been shown to exceed 12 cm, nor has it been elevated, adherent, or manifested by a change in pigment.  Further, the scar itself is well under 39 sq cm in area. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 39 sq. cm warrant a compensable evaluation.  Prior to the regulation change, this code also encompassed scars that caused limited motion.  A deep scar is one associated with underlying soft tissue damage.  As documented repeatedly, the Veteran's scar is not deep, does not cover an area of 39 sq cm, and does not cause limited motion.  Hence, Diagnostic Code 7801 is not for application here. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  A superficial scar is one not associated with underlying soft tissue damage.   In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under this code. 

Diagnostic Code 7803 under the prior regulations, and 7804 under the modern criteria, contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  As such, a compensable rating is not warranted pursuant to this code, as the Veteran's scar has been consistently stable and non-tender.  While the Board notes that the Veteran's scar was tender on one instance, that examination was performed in December 2002, and his scar has consistently been non-tender since.  Moreover, the Veteran specifically denied surgical scar pain twice during the same examination.

Diagnostic Code 7805, which encompasses other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, and any disabling effects not provided for by those codes, is also inapplicable here.  See 38 C.F.R. § 4.118.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  See id.  However, and as noted above, VA examiners found that the Veteran's scar to be linear, flat, non-tender, non-adherent, symmetrical, with no loss of subcutaneous tissue, manifested by normal sensation, not affecting nearby structural function, and otherwise asymptomatic.  As the evidence of record does not demonstrate any disabling effects due to the scar itself, a compensable rating is not warranted pursuant to this code. 

As such, an initial, compensable rating for the Veteran's cervical spine scar is not warranted based on any code, to include the version of the regulation which existed prior to October 2008, as well as the present iteration.

Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  He has asserted on multiple instances that his disabilities are more severe than his current ratings would suggest.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, with regard to the Veteran's cervical scar, headaches, and cervical spine disability, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for each disability, such as range of motion for the neck, surface area of the scar (in addition to several other considerations), and frequency and severity of headaches.  With regard to the latter two disabilities, the Board notes that the cervical spine has evaluated in two separate stages so as to accurately reflect its severity over the course of the appeal, and the Veteran's headaches are staged into four distinct periods, the last of which reflects the maximum schedular rate.  With regard to that maximum rating, the Veteran has not described symptomatology that would make his headaches unique or unusual.  Rather, symptoms such as frequent prostrating attacks are specifically-contemplated by the rating schedule, as is limitation of motion of the neck.  The Board has also considered functional limitations such as pain.  As such, referral for extraschedular consideration is not felt to be warranted.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, the Veteran is currently service connected for five disabilities.  During the applicable appellate period, major depressive disorder is evaluated at 70 percent, headaches are evaluated at 50 percent (as of the date of this decision), degenerative disc disease of the cervical spine is evaluated at 30 percent, and two scars are each non-compensably rated.  His current, combined evaluation is 80 percent.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be clear that the ultimate issue of whether a total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  

In this case, the preponderance warrants a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially-gainful occupation.  

To that end, a letter from the Veteran's VA provider, dated July 18, 2014, indicated that the Veteran was unable to work due to his medical conditions, and that he was 100 percent unemployable.  While the medical professional did not limit this analysis to service connected disabilities alone, the fact remains that the Veteran has a wide spectrum of service connected disabilities including orthopedic, neurologic, and psychiatric.  In another letter, dated October 10, 2014, the same provider clarified that the Veteran's cervical spine disability rendered him 100 percent unemployable.  

While the Board could undertake additional steps with regard to this claim, taking the benefit-of-the-doubt doctrine into consideration, TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

An initial, compensable evaluation for migraine headaches prior to September 23, 2002; in excess of 10 percent from September 23, 2002, to May 6, 2012; and in excess of 30 percent from May 7, 2012, to April 20, 2015; is denied; entitlement to an evaluation of 50 percent, from April 21, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for a cervical spine disability prior to May 7, 2012, and in excess of 20 percent from May 7, 2012, to the present, is denied.

An initial, compensable evaluation for a scar, cervical spine, is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


